Title: To Thomas Jefferson from William H. Cabell, 15 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond July 15. 1807
                        
                        I do myself the pleasure to enclose for your perusal, a copy of a letter this morning received from General
                            Mathews, together with copies of certain other papers accompanying it, giving the latest intelligence from Norfolk—you
                            will perceive that the British Vessels have left Hampton Roads, but it does not appear from any information afforded by
                            the enclosed papers, that they have left our Harbors or waters, or gone to sea—They may have changed their position only,
                            with a view more effectually to annoy the whole trade of the Chesapeake. The Executive are anxious to save to the public
                            the expense, & to our patriotic militia the inconvenience, of keeping these troops under arms longer than shall be
                            absolutely necessary. But they do not, at the present, possess that accurate information which will enable them to
                            determine the propriety of disbanding them—It is probable we may have time to hear from you before such information as
                            will authorize a decision can be received from any other quarter. As you possess a knowledge of the temper & views of
                            the British Government, & probably of the Squadron lately in Hampton Roads, not possessed by others, I have to request,
                            in pursuance of an advice of the Council, that you will be pleased to give me information as to the circumstances, under
                            which, in your opinion, it will be safe & proper to disband a part or the whole of the troops now under the command of
                            General Mathews at Norfolk—The information already received has induced the Executive to suspend the march of the troops
                            that have been ordered to Hampton—There are however at that place, two companies of Infantry & one troop of horse which
                            will remain there until we shall receive more certain information of the movements of the British Squadron.
                        You will perceive that General Mathews has requested to be informed whether he is to prevent all
                            communication by letter between the British Squadron, & the British Consul—I have explicitly instructed him, in
                            pursuance of an advice of the Council to prevent all communication between them, so long as the former shall remain in our
                            waters in contravention of the Proclamation, unless orders shall have been received, or may hereafter be received from
                            you, by the officer charged with the protection of Norfolk, authorizing such communication—and I hope the instruction I
                            have given to General Mathews will receive your approbation.
                  I have the honor to be with the higest respect Sir yr. Ob.
                            Servt
                        
                            Wm. H: Cabell
                     
                        
                    